Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the first lobe and the second lobe are comprised of rubber, and the material of the third lobe includes friction modified rubber that has a lower coefficient of friction than the rubber of the first lobe and the second lobe.
As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein material properties of the third lobe have a lower coefficient of friction than material properties of the first lobe and the second lobe, the bushing is disposed in a deformed state between the inner member and the outer member, and the first lobe and the second lobe are deformed to a greater degree than the third lobe.
As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein material properties of the third lobe have a lower coefficient of friction than material properties of the first lobe and the second lobe, wherein the first lobe and the second lobe are bonded to the outer member, and the third lobe is not bonded to the outer member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657